Filed 12/16/21 In re J.V. CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 In re J.V., a Minor,                                                   A163008
             on Habeas Corpus.
                                                                        (Solano County
                                                                        Super. Ct. No. J45081)



         In September 2020, the Napa County District Attorney’s Office filed a
petition under Welfare and Institutions Code section 602 alleging that J.V.
committed two counts of second degree robbery under Penal Code
section 211. The allegations arose from an incident in which J.V. and a
friend allegedly took by force two bicycles from two younger juveniles.1
         Before the jurisdictional hearing, the Napa County District Attorney
offered J.V. a plea deal under which the second count would be dismissed in
exchange for his admitting to the first count. J.V.’s public defender advised
him to reject the offer on a mistaken belief that J.V. would be exposed to only
one felony “strike,” even if violations of both counts were sustained, because
both counts arose out of a single incident. J.V. accepted his counsel’s advice
and rejected the offer. In a declaration submitted with his habeas petition,



        We grant J.V.’s request for judicial notice of the record, briefs, and
         1

orders filed in his direct appeal, In re J.V., A161626.

                                                               1
J.V. states that he would not have rejected the offer had he known that
violations of both counts could be sustained and would constitute two strikes.
      The jurisdictional hearing proceeded, and the juvenile court sustained
both counts after denying a motion by J.V. to suppress statements he had
made to police. After the jurisdictional hearing, the case was transferred for
disposition to Solano County, where J.V. resides. The case was then
transferred back to Napa County for consideration of J.V.’s motion to set
aside the jurisdictional finding. After that motion was denied, the case was
once again transferred to Solano County. In November 2020, the Solano
County juvenile court adjudged J.V. a ward of the court and placed him on
probation in parental custody.
      In his petition for habeas corpus, J.V. maintains he was denied
effective assistance of counsel in connection with the plea offer. In an
informal response to J.V.’s petition, the Attorney General conceded that J.V.
asserted a prima facie case of ineffective assistance of counsel. In response to
our order of December 7, 2021, the Attorney General confirmed his concession
that J.V. should be granted the relief sought in the petition regarding the
second robbery count, and both parties waived issuance of an order to show
cause, the filing of a return and traverse, and oral argument. The parties
also stipulated to an immediate issuance of the remittitur. (See People v.
Romero (1994) 8 Cal.4th 728, 740–742.)
      We agree with the parties that J.V.’s trial counsel was ineffective in
advising J.V. to reject the plea offer. The premise of counsel’s advice—that
J.V. would have only one strike even if both counts were sustained against
him—was incorrect and objectively unreasonable because, even though both
counts arose out of a single incident, they involved two different victims. (See
People v. Rusconi (2015) 236 Cal.App.4th 273, 281.) We specifically conclude



                                       2
that J.V. has demonstrated both that (1) “counsel’s performance . . . fell below
an objective standard of reasonableness under prevailing professional norms”
and (2) there was “a reasonable probability that, but for counsel’s deficient
performance, the outcome of the proceeding would have been different.”
(People v. Mai (2013) 57 Cal.4th 986, 1009.)
      The petition for writ of habeas corpus is granted. The true finding on
count two of the petition filed under Welfare and Institutions Code
section 602 in In re J.V. (Super. Ct. Solano County, No. J45081), is vacated,
and the matter is remanded to the superior court with instructions to dismiss
that count under Welfare and Institutions Code section 782. This decision
shall be final upon filing. (Cal. Rules of Court, rule 8.387(b)(3)(A).) The
parties having so stipulated, the remittitur shall issue immediately. (Id.,
rule 8.272(c)(1).)




                                       3
                  HUMES, P. J.


WE CONCUR:



BANKE, J.



SANCHEZ, J.




A163008
In re J.V.




              4